DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 4, the closest prior art of TANIGUCHI et al. (2018/0306573) discloses measuring a object by a moving mechanism which moves the irradiating body and the imaging body to move along the measurement object and processing the shape of the measurement object based on images. The prior art fails to disclose or make obvious a method or apparatus having a rotation apparatus or step when the tubular body imaging apparatus is moved by a movement apparatus and is switched from a state of being sent into the tubular body to a state of being sent out from the tubular body, rotating the tubular body imaging apparatus in the circumferential direction of the tubular body so that a position of the linking member in a plane orthogonal to a tube axis is changed. Further the prior art fails to discloses while the tubular body imaging apparatus is being sent into and sent out from the tubular body, imaging portions corresponding to regions of an entire visual field of the area camera where the annular laser light is not blocked by the linking member and furthermore corresponding to end regions of the entire visual field of the area camera, which end regions are set individually in end portions in a direction orthogonal to a pixel information transfer direction that is a direction in which pixel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
US 20180156738 A1 Discloses inspection of inner walls.
US 20150009484 A1 Discloses range sensor probe detachment.
US 7969583 B2 Discloses probe for determining object distances.
US 20200344392 A1 Discloses a rode body for image detection.
US 20170366779 A1 Discloses an image pickup apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        March 22, 2021